Citation Nr: 9911441	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-02 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for left knee disability.

ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in November 1997.  A statement of the case was 
mailed to the veteran in November 1997.  The veteran's 
substantive appeal was received in January 1998.  


FINDINGS OF FACT

1.  The veteran did not clearly and unmistakably have a left 
knee disability prior to his entry into active duty.  

2.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed left knee disability and 
service.


CONCLUSIONS OF LAW

1.  Clear and unmistakable evidence that a left knee 
disability existed prior to service does not exist, and the 
presumption of soundness with regard to that disability is 
not rebutted.  38 U.S.C.A. § 1111 (West 1991).

2.  The claim of service connection for a left knee 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has a left knee 
disability.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498 
(1995), outlined a three prong test which established whether 
a claim is well-grounded.  The Court stated that in order for 
a claim to be well-grounded, there must be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
claim is not well-grounded where a claimant has not submitted 
any evidence of symptomatology of a chronic disease within 
the presumptive period, continuity of symptomatology after 
service, or other evidence supporting direct service 
connection.  Harvey v. Principi, 3 Vet. App. 343 (1992).  

At the outset, the Board notes that the veteran has not been 
shown to be capable of making medical conclusions, therefore, 
his statements regarding medical diagnoses and causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Although the veteran asserts that his left knee 
disability had its onset during service and/or was aggravated 
by service, this assertion does not make the claim well-
grounded if there is no competent medical evidence of record 
of a nexus between any disability in service and his alleged 
current disability.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the 
Board will review the record to assess whether all three of 
the criteria of Caluza are met and the veteran's assertions 
are supported by the evidence of record.

The service medical records reveal that the veteran 
complained of having "bad knees" upon his entry into 
service.  However, his February 1953 entrance examination was 
negative for any knee abnormality.  

During service the veteran complained of left knee pain in 
January 1954.  At that time, the veteran reported that his 
left knee pain was due to a chronic injury and that it 
slipped out at night.  The veteran was diagnosed with a 
possible torn lateral ligament and was casted until February 
1954.  Thereafter, the cast was removed and the left knee was 
noted to be stable.  The veteran returned to duty with no 
further complaints, treatment, or diagnosis of a left knee 
disability reported.  Upon discharge, the veteran did not 
complain of having a knee disability.  Likewise, physical 
examination revealed no knee abnormalities when the veteran 
was discharged from service in March 1955.

The veteran's post-service medical records reflect that in 
October 1996, the veteran was treated on an emergency basis 
at Highlands Hospital for complaints of left knee pain.  An 
evaluation showed arthralgia in the left knee with an old 
fracture of the medial aspect of the proximal tibia.  The 
veteran denied sustaining any trauma at this time.  An x-ray 
revealed moderate to severe degenerative osteoarthritis of 
the left knee.  The examiner did not opine as to the date of 
onset and/or etiology of the veteran's current left knee 
disability.  

Subsequently, the veteran was afforded a VA examination in 
July 1997.  At that time, the veteran reported that he 
originally injured his left knee during a high school 
football game.  Thereafter, the veteran reported that he 
injured his left knee during service, although he could not 
recall the injury itself.  He related that his knee was 
casted following the left knee incident in service.  The 
veteran also noted that he has continuously sustained pain 
and swelling in his left knee since it was casted during 
service.  The examiner performed a physical examination and 
x-rays were taken.  The diagnosis was degenerative joint 
disease of the left knee.  Although the examiner noted the 
veteran's report of medical history, he did not independently 
opine as to the date of onset and/or etiology of the 
veteran's current left knee disability.  

The law provides that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability existed prior to service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  

A review of the medical evidence of record shows that the 
veteran reported having "bad knees" on his entrance 
examination; however, the physical examination at that time 
did not reveal any knee abnormalities.  There is no clear and 
unmistakable evidence in the record to rebut the presumption 
of soundness at entry into service. and it is found that the 
veteran had a normal left knee at entry into service.  38 
U.S.C.A. § 1111 (West 1991).  Then the question is whether 
the veteran has established a well-grounded claim.  

The service medical records reveal that the veteran was 
treated on one occasion during service for a possible torn 
left lateral ligament for which he was casted.  Thereafter, 
there were no further complaints, findings, and/or diagnosis 
of left knee disability during service.  The veteran was 
discharged from service over 40 years ago.  Current medical 
records reflect diagnoses of arthralgia in the left knee and 
degenerative joint disease of the left knee.  However, there 
is no competent medical evidence of a nexus between the 
currently diagnosed left knee disability and the veteran's 
one episode of treatment for a possible torn left lateral 
ligament during service.  Thus, all of the criteria of Caluza 
have not been met.  As such, the claim for service connection 
for a left knee disability is not well-grounded.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran is fully 
informed of the reason for the denial of his claim and the 
evidence needed to support his claim.




ORDER

The appeal as to the issue of entitlement to service 
connection for a left knee disability is denied as not well-
grounded.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

